NO. 12-02-00157-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MARCUS DEXTER HOLSOME,§
	APPEAL FROM THE SECOND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	CHEROKEE COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

 Appellant Marcus Dexter Holsome pleaded "guilty" to the offense of burglary of a habitation,
and a jury assessed his punishment at two years of imprisonment.  Appellant's counsel has filed an
Anders brief stating that the appeal is wholly frivolous and without merit.  See Anders v. California,
386 U.S. 738, 87 S. Ct.1396, 18 L. Ed. 2d 493 (1967).  Counsel's brief contains a professional
evaluation of the record demonstrating why, under the controlling authorities, there is no error in the
court's judgment.  See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). 
Counsel served a copy of his brief on Appellant, and though Appellant was advised of his right to
file a pro se brief by counsel and by this court, he has not done so.
	We have conducted an independent review of the record in this case.  We find nothing in the
record that might arguably support the appeal. We agree with counsel that the appeal is wholly
frivolous and without merit.  Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).
	Therefore, we affirm the trial court's judgment and grant counsel's motion to withdraw.
Opinion delivered January 31, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.

(DO NOT PUBLISH)